          Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

STACIE RIVARD-PEDIGO                            :       CIVIL ACTION NO.:
                                                :
          Plaintiff,                            :       3:17-cv-00568-WWE
                                                :
                  v.                            :
                                                :
OKEMO LIMITED LIABILITY                         :
COMPANY D/B/A OKEMO                             :
MOUNTAIN RESORT                                 :
                                                :
          Defendant.                            :       MAY 16, 2019

               DEFENDANT OKEMO LIMITED LIABILITY COMPANY
                     D/B/A OKEMO MOUNTAIN RESORT’S
           MEMORANDUM OF LAW IN EXCEPTION TO VERDICT FORM AND
                INTERROGATORIES AS PROPOSED BY THE COURT

          Defendant Okemo Limited Liability Company d/b/a Okemo Mountain Resort (“Okemo”),

by and through its undersigned counsel, respectfully submits the following Memorandum of Law

in Exception to the Court’s Draft Verdict Form and Interrogatories. To the extent this Court

amends the Draft Jury Instructions dated May 15, 2019 to remove a charge on 12 V.S.A. § 1037,

Okemo objects to the proposed amendment and takes exception thereto, for the reasons set forth

more fully herein.

                                          INTRODUCTION

          The court, prior to the start of evidence, issued a decision on the record that inherent risk

would be part of the case and considered as a threshold issue. Specifically, the Court (J., Dooley)

stated:

                  [T]he jury will be charged on the statute and asked to render a decision
                  under the statute as a preliminary matter.

See Trial Tr. 5/14/2019, at 19, attached hereto as Exhibit A (emphasis added).
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 2 of 16




        Okemo relied on this ruling and proceeded with its defense utilizing the theory of inherent

risk. Okemo’s counsel mentioned the risks of skiing in his opening statement and has elicited

testimony on the inherent risks of skiing from each factwho has testified as part of Plaintiff’s case-

in-chief. For the court to change course and remove the issue of inherent risk at this juncture, after

Okemo has cross-examined most of Plaintiff’s witnesses and (1) not instruct the jury on inherent

risk and (2) not place the inherent risk issue as a threshold issue will clearly lead to an appeal of

any verdict in Plaintiff’s favor based on undue prejudice and a clear break from the binding

precedent of the Second Circuit and the Vermont Supreme Court.

                                                ARGUMENT

       Vermont is one of numerous jurisdictions which has preserved the doctrine of assumption

of the risk for skiing and / or sport related injuries. Specifically, Vermont Statute Title 12, §1037,

commonly referred to as the “Vermont Sports Injury Statute,” provides:

               Notwithstanding the provisions of section 1036 [comparative negligence],
               a person who takes part in any sport accepts as a matter of law the dangers
               that inhere therein insofar as they are obvious and necessary.

Id.

       The Vermont Sports Injury Statute was enacted in 1978, and its purpose was to “state the

policy of th[e] state [of Vermont] ... [as to] the liability of operators of ski areas with respect to

skiing injury cases ... by affirming the principles of law set forth in [prior cases], which established

that there are inherent dangers to be accepted by skiers as a matter of law. See Frant v.

Haystack Group, Inc., 641 A.2d 765, 767 (Vt. 1994) (emphasis added) (quoting legislative

history of statute); Mahdessian v. Stratton Corp., 210 F.3d 355 (2d Cir. 2000) (whether the Sports

Injury Statute applies is a threshold issue); Sklar v. Okemo Mountain, Inc., 877 F.Supp. 85 (D.

Conn. 1995) (applying Vermont law, and noting the burden of proving the existence of a legal



                                                   2
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 3 of 16




duty properly falls on plaintiffs, the burden of proving that the risk is not inherent in the

sport also falls on plaintiffs).

        The Second Circuit Court of Appeals in Dillworth v. Gambardella, 970 F.2d 1113 (2d Cir.

1992), ruled on the applicability of Vermont Sports Injury Statute in cases involving skier-skier

collisions.

        The plaintiff in Dillworth, filed suit against a skier who allegedly collided with him while

they were skiing at Stratton Mountain in Vermont. The jury returned a verdict in favor of the

defendant skier. On appeal, the plaintiff argued that Vermont’s Sports Injury Statute did not apply

to claims against fellow skiers and that, even if it was applicable, a collision between skiers

necessarily involved negligence by at least one of the two skiers and, thus, a collision could not be

an inherent, obvious and necessary danger of skiing. Id., at 1116. The Second Circuit Court of

Appeals disagreed with both arguments. First, the Court ruled that the Sports Injury Statute is

applicable to claims against fellow skiers. Second, the Court observed that a collision between two

skiers does not necessarily mean that at least one of the skiers was negligent. Specifically, the

Court stated:

                Collisions between skiers are not always and inevitably the product of at
                least one party's failure to use reasonable care. Unlike the proverbial barrel
                of flour that fell from a warehouse window ledge, Byrne v. Boadle, 159
                Eng.Rep. 299 (1863), a presumption of negligence is not justified in every
                accidental encounter on a ski slope. See W. Prosser, The Law of Torts S 39,
                at 213-16 (4th ed. 1971). Instead, the trial court correctly noted a jury might
                conclude that some collisions between skiers may be as a result of the
                obvious and necessary risks inherent in skiing, and accidents might occur
                despite the exercise of ordinary and reasonable care and without negligence
                by either skier.

Id. at 1122.

        Thus, in concluding that the Sports Injury Statute barred plaintiff’s claims, the Court

explained that “[o]ne skier is not the insurer of another skier’s safety nor, absent negligence, is one

                                                  3
          Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 4 of 16




skier liable to another for inadvertent or accidental contact.” Id. Indeed, the Court noted that even

a skier who loses control “may pose a danger which is inherent, obvious and necessary” to

participating in the sport of skiing. Id.

          In Frant v. Haystack Group, Inc., 641 A.2d 765, 767 (Vt. 1994), the first Vermont

Supreme Court case to interpret the Sports Injury Statue, a minor plaintiff filed suit against a skier

area operator after skiing into a wooden lift-corral post. Id., at 766. In Frant, the Court explained

that the term “assumption of the risk” incorporated two concepts – primary and secondary

assumption of the risk. Id., at 768. The Court went onto explain that primary assumption of the

risk is a claim that the defendant, “was not negligent, i.e., either owed no duty or did not breach

the duty owed.” While secondary assumption of the risk, “is an affirmative defense to an

established breach of duty.” Id., citing Meistrich v. Casino Arena Attractions, Inc., 31 N.J. 44

(1959).

          The Court in Frant concluded that the Sports Injury Statute retained the doctrine of primary

assumption of the risk in Vermont. Id., at 769. As such, if a risk is assumed, the defendant owes

no duty of care. Id. The Frant, Court explicitly stated that the “legislature avoided cataloguing

fact-specific examples of ‘obvious and necessary risks’” and intentionally left the issue to the jury.

Id., at 770-771 (emphasis added). In so doing, the Court noted that what constitutes an inherent

risk may change over time, and so juries are tasked with the job of determining whether a particular

risk is inherent in the sport of skiing. Id., at 771. Because the legislature intentionally left the

definition of “obvious and necessary risks” vague, the Frant court allowed witnesses to testify as

to their understanding of inherent risks so that the jury could decide the issue. Id.

          The Court in the case at bar has allowed Okemo’s counsel to do this, as well, and yet now,

after nearly Plaintiff’s entire case has proceeded, the Court proposes to change the applicable law



                                                   4
         Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 5 of 16




and remove the inherent risk issue from the case, thereby placing Okemo in the position of having

developed a theory that started out as viable but now may not be due to the change of applicable

law mid-case. This will necessarily damage the credibility of Okemo’s case and cause undue

prejudice to Okemo.

        Since the enactment of the Sports Injury Statute, Courts applying the Vermont Sports

Injury Statute have consistently instructed the jury on the issue of inherent risk as a threshold issue.

Indeed, in the factually analogous case, Sklar v. Okemo Mountain, Inc., 877 F. Supp. 85, 86–89 (D.

Conn. 1995), the plaintiff skier was injured when she collided with an off-duty ski instructor. Plaintiff

filed a negligence claim against the skier area operator. The District Court, (Goettel, J.), entered

judgment for the defendant ski area operator. The jury returned a verdict for the defendant, and plaintiff

moved for a new trial pursuant to Fed. R. Civ. P. 59. The Sklar Court provided the following charge:

        Finally, before determining liability based on negligence, you must consider the
        application of the Vermont Sports Injury Statute. That statute states in part that, ‘A
        person who takes part in any sport accepts as a matter of law the dangers that adhere
        therein insofar as they are obvious and necessary.’

        Thus, under Vermont law, a person who goes skiing accepts as a matter of law the
        inherent dangers of the sport insofar as those dangers are obvious to the participants
        and necessary to conduct the sport. Therefore, you must determine whether the risk of
        collisions between skiers is obvious or widely known by reasonable people familiar
        with skiing and ski areas.

        You must also determine whether the risk of such collisions is necessary in the sense
        of being impossible or unreasonably difficult or expensive to eliminate even if both
        skiers exercised reasonable care. Plaintiff must prove that such collisions are not an
        obvious and necessary part of skiing by a preponderance of the evidence. If you find
        that such collisions are an obvious and necessary part of the sport of skiing, you must
        return a verdict for the Defendant.

Id., at 86.

        The Sklar Court also provided special interrogatories for use in the deliberations. The jury

responded affirmatively to the first interrogatory, which asked: “Is a collision such as the one in this




                                                    5
         Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 6 of 16




case an inherent danger in the sport of skiing such that it is obvious to participants and necessary to the

conduct of the sport?” Id. The jury returned a verdict for the defendant. Id.

        In considering the plaintiff’s motion for a new trial, the Sklar Court stated that the

Vermont Sports Injury Statue provides a defense based on primary assumption of risk and

applied in a case where the plaintiff alleged the ski area operator was negligent for a collision

between plaintiff and an off-duty employee. The Court went onto note that in Vermont, the elements

of a negligence claim are “the existence of a legally cognizable duty owed by the defendant to the

plaintiff, breach of that duty, such breach as the proximate cause of plaintiff's injury, and actual

damages.” Id., at 88.

        The Court further noted that “if the risk that gave rise to the accident is inherent in the

sport, there is no duty and plaintiffs have no claim. Since the burden of proving the existence of

a legal duty properly falls on Plaintiffs, the burden of proving that the risk is not inherent in the

sport also falls on Plaintiffs.” Id. (emphasis added). Thus, the charge given to the jury in Sklar was

proper. As noted above, the factual scenario in Sklar is analogous to the case at bar.

        Furthermore, in Mejia-Haffner et. al. v. Killington/PICO Ski Resort Partners, LLC, 5:15-

cv-175 (D. Vt. Nov 1, 2016), the plaintiff was injured while participating in a ski racing program

at Killington Ski Resort (“Killington”). In the Complaint, the plaintiff alleges “instructors or

agents employed by Killington and acting within the scope of their employment, instructed

her to unbuckle her ski boots as part of a training exercise,” and after a skier ran over the

tails of her skis, she fell and sustained injuries. See Mejia-Haffner, Complaint at ¶¶ 7, 11,

attached hereto as Exhibit B. Based on the allegations of the Complaint, it is clear that the plaintiff

was pursuing a cause of action of negligence against Killington based on principles of vicarious

liability. Id.




                                                    6
            Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 7 of 16




           In Mejia- Haffner, the Vermont District Court instructed the jury that inherent risk

was a threshold issue, and the jury verdict reflects this. Specifically, the first question the jury

was asked, and which it answered, was “[d]o you find that plaintiff Meija-Haffner’s injuries were

the result of dangers which are inherent in the sport of skiing, obvious to a reasonable person

participating the sport, and necessary to the sport?” See Mejia- Haffner, Jury Verdict, attached

hereto as Exhibit C; see also Mejia- Haffner, attached hereto as Exhibit D.

           In addition to Mejia-Haffner, Okemo is aware of at least two additional Courts in the

District of Vermont which have issued jury instructions providing a charge on the Sports

Injury Statute prior to charges on plaintiff’s claims of negligence against ski areas. See

Erickson v. The Stratton Corporation, Case No. 5:11-cv-00051-CR (D. Vt. Aug, 29, 2013; and

Taylor v. Stratton Corporation, Case No. 2:09-cv-00297-WKS (D. Vt. Jan. 23, 2012)1

           Plaintiff relies on the case of Dalury v. S-K-I, Ltd., 164 Vt. 329 (1995), to support her claim

that the Sports Injury Statute is inapplicable to this matter. However, the primary issue in Dalury,

was whether an exculpatory agreement was enforceable, and the Court did not even address

whether the alleged injury was caused by a risk inherent in the sport under the Sports Injury Statute.

Moreover, the theory of liability in Dalury, was one of premises liability. As such the Court, in

Dalury, was concerned with a ski area operator releasing itself from liability under an exculpatory

agreement for hazards, which as a possessor of land, the ski area was in a unique position to

foresee. Id., at 335. The Dalury case is distinguishable from the present matter, as the primary

issue in the case at bar is whether a skier-skier collision is an inherent risk, and whether Okemo is

vicariously liable for the actions of Ficklin. As such, the jury should not even contemplate whether




1
    All jury instructions are attached hereto as Exhibit E.

                                                              7
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 8 of 16




Okemo, through its supposed agent, was negligent until it has first decided the issue of inherent

risk.

        Despite Plaintiff’s best attempts to argue otherwise, the law of Vermont is clear – whether

injuries were caused by a risk inherent in the sport of skiing is a threshold issue of fact for the jury

to determine. Indeed, as noted above, the Vermont Supreme Court in Frant v. Haystack Group,

Inc., 641 A.2d 765 (Vt. 1994), explicitly stated that the “legislature avoided cataloguing fact-

specific examples of ‘obvious and necessary risks’” and intentionally left the issue to the jury. Id.,

at 770-771. Because the legislature intentionally left the definition of “obvious and necessary

risks” vague, the Frant court allowed witnesses to testify as to their understanding of inherent risks

so that the jury could decide the issue. Id. Following the Frant analysis, this necessarily means

that evidence must be allowed on the inherent risk issue.

        Okemo’s position is further bolstered by the decisions in various Federal and State Courts

who have uniformly held as a matter of law that that ski area operators are not liable for collisions

between customers and employees. In so holding, the courts note that skier-skier collisions are an

inherent risk of the sport, and whether the skier causing the collision is an on-duty or off-duty

employee of a ski area, is irrelevant to the analysis of whether a duty of care was owed.

        The case Glover v. Vail Corp., 955 F. Supp. 105 (D. Colo. 1997), aff'd, 137 F.3d 1444,

(10th Cir. 1998), is directly on point with the issues in the present matter. In Glover, a skier sued

Vail Ski Resort (“Vail”) for injuries sustained in a collision with an off-duty employee of Vail.

The court held that under the Colorado Ski Safety Act, the skier’s collision was an inherent danger

and risk of skiing such that he could not recover from the ski area operator (Vail) for injuries

sustained in the collision.




                                                   8
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 9 of 16




       The off-duty employee in Glover was employed by Vail as a ticket seller. On the date of

the incident, he clocked in for his shift at approximately 7:30 a.m., and shortly after 1:00 p.m., his

supervisor asked him if he wanted to clock out to go skiing. Id., at 106. The employee agreed, and

he was told to be back by 3:00 p.m. The off-duty employee was skiing with a Vail employee ski

pass. Id. Just prior to the collision, another Vail employee, a snow making foreman, saw the off-

duty employee skiing “faster than [he] had ever seen anyone before.” Id. The foreman recognized

the off-duty employee and admitted that he had the authority to admonish him or take the

employee’s ski pass away for reckless skiing. Id.

       The court held that the Colorado Ski Safety Act of 1979 (the Act), Colo.Rev.Stat. § 33–

44–101 et seq., precluded recovery as section 112 of the Act states: “Notwithstanding any judicial

decision or any other law or statute to the contrary, ... no skier may make any claim against or

recover from any ski area operator for injury resulting from any of the inherent dangers and risks

of skiing.” In its decision the court also noted that it had “serious doubts whether the off-duty

employee was acting as an agent or employee of Vail at the time of the accident as he was skiing

on his own time and for his own pleasure.” Id.

       In another case from the District of Colorado, Johnson ex rel. Johnson v. Bodenhausen,

835 F. Supp. 2d 1092 (D. Colo. 2011), the court reached a holding similar to that of the Glover

court. In Johnson, the plaintiffs filed suit against Breckenridge Ski Resort (“Breckenridge”), after

its on-duty employee, a ski instructor, collided with plaintiffs’ minor son. The court granted

Breckenridge’s motion to dismiss on grounds that Colorado Revised Statute § 33–44–122, which

provides “notwithstanding any judicial decision or any other law or statute to the contrary, ... no

skier may make any claim against or recover from any ski area operator for injury resulting from

any of the inherent dangers and risks of skiing” barred plaintiffs’ claims. Id., at 1095. The court



                                                  9
           Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 10 of 16




rejected plaintiffs’ policy argument that maintaining ski area operator liability based on the

negligent acts of its employees was sound public policy because ski area employees are often low-

paid and would not be able to satisfy judgments against them. Id., at 1096. Specifically, the court

noted that other skier-skier collisions involve skiers who do not have the financial capability to

compensate injured skiers; however, this “is the risk that skiers take by participating in what can

at times be a dangerous sport.” Id., citing Colo.Rev.Stat. § 33–44–109(1) (“Each skier expressly

accepts and assumes the risk of and all legal responsibility for any injury to person or property

resulting from any of the inherent dangers and risks of skiing”).

           The District of New Hampshire has also concluded that as a matter of law, a skier-skier

collision constitutes an inherent risk of skiing for which a plaintiff cannot recover against a ski

area operator, even if the collision occurred with an employee of the ski area operator. See Hanus

v. Loon Mountain Recreation Corp., 2014 DNH 075, 2014 WL 1513232, at *2 (D. N.H. Apr. 16,

2014).2 The Court in Hanus noted that the mere fact that the plaintiff “collided with a ski area

employee who was behaving negligently or recklessly does not remove the collision from the

realm of skiing’s inherent risks.” Id., at *3.

           In addition to Federal Courts, various State Courts have also addressed the issue. One such

court is the North Carolina Court of Appeals in the case Haltiwanger v. Phoenix Ski Corp., 219 N.C.

App. 650, 2012 WL 1115978 (2012). In Haltiwanger, the plaintiff filed suit against Phoenix Ski

Corporation d/b/a Cataloochee Ski Area (“Cataloochee”), after she collided with an off-duty lift

operator. Id., at * 1. Plaintiff alleged Cataloochee was negligent in its training and supervision of

employees. Id. Cataloochee moved for summary judgment on grounds that it was not vicariously liable

for its off-duty employee. Id. The trial court granted Cataloochee’s motion and plaintiff appealed. Id.




2
    All unreported decisions are attached hereto as Exhibit F.

                                                            10
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 11 of 16




The Appellate Court affirmed the lower court decision. On appeal, the court noted that at the time of

the collision, the off-duty lift operator was skiing pursuant to a complimentary ski pass provided by

Cataloochee to employees. The off-duty employee had worked for Cataloochee earlier in the day, but

had finished performing his duties at the time of the collision. The court further noted although

Cataloochee had a policy allowing employees to ski on the premises from Sunday–Friday (non-

holidays) and nights, its employees were not required to utilize this policy. Id., at *4.

        The appellate court ultimately held that Cataloochee was not vicariously liable for its off-duty

employee, as the off-duty employee was not under its control at the time of the collision, and has such,

“his status was the same as any other individual enjoying the use of the slopes.” Id. The court further

noted that the plaintiff failed to provide any evidence to show how the off-duty employee’s actions

could be considered in furtherance of Cataloochee’ business. He was a ski lift operator, and skiing was

neither required nor necessary as part of his job. Id. Indeed, the court aptly noted his “actions were

clearly some private matter of his own or outside the legitimate scope of his employment.” Id.

        In the California Appellate decision, Towns v. Davidson, 147 Cal. App. 4th 461 (2007), the

plaintiff filed suit after a collision with and on-duty employee, Herbert Davidson (“Davidson”).

Davidson was employed by defendant Mammoth Mountain Ski Area (“Mammoth”) as a ski host

manager. Part of his job duties included skiing the slopes, checking with other ski hosts on the hill, and

talking to the guests. He also was allowed to ski one or two runs during the day, and on occasion could

do so with a spouse, relative or friend. At those times, he would still be on duty as a ski host and would

be wearing a Mammoth uniform. Mammoth's policy manual for hosts, the Host Manual, required him

to “always ski as a Host” when in uniform, and “to look out for the safety of our fellow employees and

guests on and off the Hill.” Id., at 465.

        The plaintiff filed suit against both Davidson and Mammoth. She alleged Davidson was skiing

in a negligent and reckless manner. She also alleged Mammoth negligently failed to train and supervise

Davidson. The defendants moved for summary judgment. They claimed the doctrine of primary
                                                    11
       Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 12 of 16




assumption of risk excused them from liability for negligence and that there were no facts establishing

recklessness. Id., at 466. The trial court agreed and granted summary judgment in defendants’ favor.

Plaintiff appealed from the judgment, claiming primary assumption of risk does not apply because

disputed issues of material fact existed on whether Davidson was a coparticipant in the sport when

skiing while on duty, and whether Davidson was reckless in his skiing. Id.

       On appeal, the Court of Appeal affirmed the lower court decision, holding that the doctrine of

primary assumption of the risk applied, and that Davidson's employment was irrelevant. The court

specifically noted, that “whether or not Davidson was employed by Mammoth, the inherent risks

of injury from skiing down a snow-covered mountain include accidentally careless conduct by

other skiers resulting in collisions. This risk is so inherent and obvious it goes without saying

plaintiff assumed that risk no matter who the other skiers may be.” Id., at 469. The court further

noted that “Mammoth's act of employing Davidson and requiring him to be on the slope did not

increase the risk of injury inherent in skiing. Davidson was just another coparticipant in a

dangerous activity who could accidentally cause injury. That he was also an employee subject to

an employment policy to ski safely did not increase the risk of injury inherent in an already

dangerous sport.” Id., at 470 (emphasis added).

       The Towns court also made a public policy argument, noting that holding Davidson and

Mammoth liable would “fundamentally alter the nature of the sport. Davidson would no longer be able

to ski as aggressively as the sport allows, and Mammoth would no longer hire persons to perform any

type of skiing as part of their job, no matter the benefit and safety they can provide to Mammoth's

guests. This is the very outcome primary assumption of risk is designed to prevent. Davidson's status

as an employee of Mammoth did not bar operation of primary assumption of risk.” Id.

       Finally, in Camire v. Gunstock Area Comm'n, 166 N.H. 374 (2014), a plaintiff filed suit against

Gunstock Mountain, after a collision with a Gunstock employee. At the time of the collision, the off-

duty employee, a ski instructor, was snowboarding prior to conducting a lesson. Id., at 375. The trial
                                                  12
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 13 of 16




court granted Gunstock's motion for summary judgment on all of the claims. The Appellate Court

affirmed.

        On appeal, the Appellate Court noted that New Hampshire’s ski statue provides “each person

who participates in the sport of skiing, snowboarding … accepts as a matter of law, the dangers inherent

in the sport, and to that extent may not maintain an action against the operator for any injuries which

result from such inherent risks, dangers, or hazards. The categories of such risks, hazards, or dangers

which the skier or passenger assumes as a matter of law include but are not limited to the following:

... collisions with other skiers or other persons ....” Id., at 377. The Appellate Court held that the ski

statute barred plaintiff’s vicarious liability claims. In light of this holding, the court did not decide

whether the instructor was acting within the scope of his employment at the time of the collision or

whether the claims were also barred by Gunstock's liability releases. Id., at 379. The only issue that

needed to be address was inherent risk. The agency issue was never even reached.

        In addition to the case law on the issue, a majority of states with ski statues specifically

enumerate that a skier-skier collision is an inherent risk assumed in the sport of skiing. See Me. Rev.

Stat. tit. 32, § 15217 (“each person who participates in the sport of skiing accepts, as a matter of

law, the risks inherent in the sport … The responsibility for a collision between any skier while

skiing and any person or object is solely that of the skier or skiers involved in the collision and not

the responsibility of the ski area operator or its agents, representatives or employees”);

Massachusetts G.L. c. 143, §§ 71H–71S (“A skier skiing downhill shall have the duty to avoid any

collision with any other skier, person or object on the hill below him, and, except as otherwise

provided in this chapter, the responsibility for collisions by any skier with any other skier or person

shall be solely that of the skier or person involved and not that of the operator”); N.H. Rev. Stat.

Ann. § 225-A:24 (“Each person who participates in the sport of skiing … accepts as a matter of law,

the dangers inherent in the sport, and to that extent may not maintain an action against the operator for


                                                   13
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 14 of 16




any injuries which result from such inherent risks, dangers, or hazards. The categories of such risks,

hazards, or dangers which the skier or passenger assumes as a matter of law include… collisions with

other skiers); N.J. Stat. Ann. § 5:13-5 (“A skier is deemed to have knowledge of and to assume the

inherent risks of skiing … created by other skiers, and all other inherent conditions.”); Wis. Stat. Ann.

167.33(2)(f) (stating a “ski operator is not liable for any injury or death that occurs as a result of any

condition or risk accepted by the participant including the risk of collision with other participants in

alpine sports, employees of a ski area operator, or ski area infrastructure”); Idaho Code Ann. § 6-1106

(“The responsibility for collisions by any skier while actually skiing, with any person, shall be solely

that of the individual or individuals involved in such collision and not that of the ski area operator”);

W. Va. Code Ann. § 20-3A-5 (“If while actually skiing, any skier collides with any object or person,

except an obviously intoxicated person of whom the ski area operator is aware, the responsibility for

such collision shall be solely that of the skier or skiers involved and not that of the ski area operator.”);

Mich. Compiled Law 408.342(2) (“Each person who participates in the sport of skiing accepts the

dangers that inhere in that sport insofar as the dangers are obvious and necessary. Those dangers

include, but are not limited to … collisions with…other skiers”).

        Given the overwhelming authority cited above, including binding precedent from the

Second Circuit and Vermont Supreme Court and persuasive precedent from the United States

District Court of Vermont, as well as the significant prejudice that will be caused to Okemo if the

court abandons the Vermont Sports Injury Statute at this juncture of the case, it is clear that the

issue of inherent risk is a threshold issue of fact for the jury to determine prior to considering

Plaintiff’s claims of negligence. Accordingly, Okemo respectfully requests that this Court

reconsider its proposed change to the law of the case and instruct the jury that the Vermont Sports

Injury Statute analysis is a threshold issue for the jury to decide before any other issue.




                                                     14
Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 15 of 16




                                        DEFENDANT,
                                        OKEMO LIMITED LIABILITY
                                        COMPANY D/B/A OKEMO
                                        MOUNTAIN RESORT.


                                      By /s/ Charles F. Gfeller
                                        Charles F. Gfeller (ct18119)
                                        Shrina B. Faldu (ct29581)
                                        Seiger Gfeller Laurie LLP
                                        West Hartford Center
                                        977 Farmington Avenue, Suite 200
                                        West Hartford, CT 06107
                                        Tel. 860-760-8400
                                        Fax. 860-760-8401
                                        cgfeller@sgllawgroup.com
                                        sfaldu@sgllawgroup.com




                               15
        Case 3:17-cv-00568-KAD Document 103 Filed 05/16/19 Page 16 of 16




                               CERTIFICATE OF SERVICE


        I hereby certify that on this 16th day of May, 2019, a copy of the foregoing was hand-

delivered to all parties.


                                                    /s/ Charles F. Gfeller
                                                   Charles F. Gfeller (ct18119)




                                              16
